                                                              ES 1 of 2                DISTRIC
           Case 5:20-cv-01867-BLF Document 16 Filed 06/02/20 T
                                                             Page                             TC
                                                                           TA




                                                                                                              O
                                                                       S




                                                                                                               U
                                                                     ED




                                                                                                                RT
                                                                                      VED




                                                                 UNIT
   Joel E. Elkins (SBN 256020)                                                   APPRO
 1 jelkins@weisslawllp.com




                                                                                                                    R NIA
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
                                                                                                             eman




                                                                  NO
   Beverly Hills, CA 90210                                                                 h Lab   son Fre
                                                                                d ge B e t




                                                                                                                    FO
 3 Telephone: 310/208-2800                                                 Ju




                                                                   RT
   Facsimile: 310/209-2348




                                                                                                                LI
 4                                                                        ER




                                                                     H




                                                                                                              A
   Attorneys for Plaintiff                                                     N                               C
                                                                                                 F
 5                                                                                 D IS T IC T O
                                                                                         R
 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11    STEPHEN BUSHANSKY,                               ) Case No. 20-cv-01867-BLF
                                                       )
12                          Plaintiff,                 )
                                                       )
13                                                     ) NOTICE OF VOLUNTARY
                      vs.                              ) DISMISSAL
14                                                     )
      FORESCOUT TECHNOLOGIES, INC.,                    )
15    MARK JENSEN, YEHEZKEL YESHURUN,                  )
      ENRIQUE SALEM, THERESIA GOUW,                    )
16    JAMES BEER, MICHAEL DECESARE,                    )
                                                       )
      DAVID G. DEWALT, ELIZABETH                       )
17
      HACKENSON and KATHY MCELLIGOTT,                  )
18                                                     )
                              Defendants.              )
19                                                     )
                                                       )
20

21          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
22
     plaintiff Stephen Bushansky (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the
23
     “Action”) without prejudice. Because this notice of dismissal is being filed with the Court before
24
     service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of
25

26 the Action is effective upon the filing of this notice.

27

28
                                                      -1-
                                         NOTICE OF VOLUNTARY DISMISSAL
         Case 5:20-cv-01867-BLF Document 16 Filed 06/02/20 Page 2 of 2




     Dated: June 1, 2020                    WEISSLAW LLP
 1
                                            Joel E. Elkins
 2
                                            By: /s/ Joel E. Elkins
 3
                                            Joel E. Elkins
 4                                          9107 Wilshire Blvd., Suite 450
                                            Beverly Hills, CA 90210
 5
                                            Telephone: 310/208-2800
 6                                          Facsimile: 310/209-2348
                                                    -and-
 7                                          Richard A. Acocelli
                                            1500 Broadway, 16th Floor
 8                                          New York, NY 10036
                                            Telephone: 212/682-3025
 9
                                            Facsimile: 212/682-3010
10
                                            Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -2-
                           NOTICE OF VOLUNTARY DISMISSAL
